DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 14 December 2021 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 14 December 2021, claims 1, 10, and 16 have been amended, claim 14 has been cancelled.
Claims 1-13 and 15-20 are now pending.
Claims 1-13 and 15-20 are rejected.
Response to Arguments
On pages 8-9, Applicants argue in substance that that Pan does not disclose the framer in the slave device detecting the error in the signal.
Examiner disagrees. 
As recited in the Office action, Pan discloses:
wherein each of the plurality of radio heads comprises a deframer configured to: 
upon detecting that a received packet from the controller includes an error … (fig. 20, 21; para. 94, fig. 20 shows devices operating in a synchronized manner; para. 102, fig. 21 shows loss of synchronization: C1 and C2 are received properly in fig. 20, but not properly in fig. 21; frames are received during the decoding phase at the receiver, i.e., by a deframer at the receiver; para. 103, it may be necessary to re-synchronize upon detecting a loss of synchronization; when synchronized, frames A1, for example is received properly; however during decoding, receiving C2 when C1 is expected indicates loss of synchronization, i.e., received packet C2 includes an error). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,541,769 (the ‘769 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘769 Patent by eliminating the elements and their functions as set forth below.

1. A system, comprising: a controller; and a plurality of wireless radio heads communicatively coupled to the controller, wherein the controller is configured to: 
transmit a synchronization signal to each of the plurality of wireless radio heads to synchronize respective local clocks in the plurality of radio heads to a master clock in the controller; and 
transmit packets to the plurality of radio heads; 
wherein each of the plurality of radio heads comprisesa deframer configured to: 
upon detecting that a received packet from the controller includes an error, alter the received packet to maintain synchronization between the controller and the radio head; and 
wirelessly transmit data contained within the altered packet to a wireless device.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Similarly, claims 10 and 16 recite substantially identical subject matter to the corresponding claims in the ‘769 Patent, as shown below, and are thus rejected under the same rationale.

Dependent claims 2-9, 11-13, 15 and 17-20 are substantially disclosed by the remaining claims of the ‘769 Patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 9, and 16-19 are rejected under U.S.C. 103 as being unpatentable over Pan et al (US Pub. 2012/0243559) in view of Lee et al (US Pub. 2005/0169302) or in view of Den Ouden (US Pub. 2008/0280586), and further in view of Yamamoto et al (US Pub. 2011/0170527).

Regarding claim 1, Pan discloses a system, comprising: 
a controller (fig. 3, controller (master)); and 
a plurality of … radio heads communicatively coupled to the controller (fig. 3, devices 1-M (slave)), wherein the controller is configured to: 
transmit a synchronization signal to each of the plurality of … radio heads to synchronize respective local clocks in the plurality of radio heads to a master clock in the controller (fig. 3, 25; para. 51, 52, controller provides SCK signal to all slave devices); and 
transmit packets to the plurality of radio heads (fig. 3, 25; para. 51, controller sending TDM data to a number of slave-only devices; para. 53, slave devices receiving data on SD line); 
wherein each of the plurality of radio heads comprises a deframer configured to: 
upon detecting that a received packet from the controller includes an error … (fig. 20, 21; para. 94, fig. 20 shows devices operating in a synchronized manner; para. 102, fig. 21 shows loss of synchronization: C1 and C2 are received properly in fig. 20, but not properly in fig. 21; frames are received during the decoding phase at the receiver, i.e., by a deframer at the receiver; para. 103, it may be necessary to re-synchronize upon detecting a loss of synchronization; when synchronized, frames A1, for example is received properly; however during decoding, receiving C2 when C1 is expected indicates loss of synchronization, i.e., received packet C2 includes an error). 
Although Pan discloses detecting an error, Pan does not specifically disclose:
upon detecting that a received packet from the controller includes an error, alter the received packet to maintain synchronization between the controller and the radio head; and 
… transmit data contained within the altered packet ….
Lee from an analogous art discloses a method for recovering an Ethernet frame upon detecting a framing bit and accordingly recovering original Ethernet data, i.e., data from the sender is the same as at the receiver, constituting synchronization between two communication elements (fig. 3, FCS; fig. 6, framing bit remover; fig. 9; para. 38, 43). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Lee in the system of Pan in order to improve service reliability.

The combination of Pan and Lee (or Den Ouden) does not specifically disclose wireless radio heads, and wirelessly transmit data … to a wireless device. However Yamamoto from an analogous art discloses synchronization between master and slave base stations (para. 32) for communications with mobile stations (MS) (fig. 1), a synchronization error detecting unit that detects, based on a downlink signal from another base station device, a synchronization error; and a correcting unit that corrects the synchronization error (para. 48). (It’s further noted that Den Ouden discloses communication between a remote control unit and controlled devices using radio frequency bands (para. 37), i.e., wirelessly.) Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the network of Yamamoto having wireless basestations communicating wirelessly with mobile stations, using the features of Pan and Lee, in order to synchronize timings between master and slave base stations (Yamamoto, para. 32).



Regarding claim 3, Lee further discloses wherein the error indicates that the received packet is missing one or more packet words, and wherein the deframer is further configured to alter the received packet by generating one or more null packet words to replace the missing one or more packet words (para. 38, removing the framing bit and a length information field and inserting a preamble and start-of-field delimiter (SFD) into the Ethernet data to recover orginal Ethernet data). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Lee in the system of Pan in order to improve service reliability.

Regarding claim 5, Lee further discloses wherein the deframer is configured to: determining that an expected packet was not received using a sequence counter identifying an order of a plurality of expected packets to be received from the controller (para. 38, inherent in frame check sequence operation). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Lee in the system of Pan in order to improve service reliability.



Regarding claim 8, Pan further discloses wherein the controller and radio heads are communicatively coupled via Ethernet links (para. 136).

Regarding claim 9, Pan further discloses wherein the controller is configured to provide part or all of a digital part of a physical (PHY) layer function of an access point (AP) without providing an analog part of the PHY layer function of an AP (para. 56, analog-to-digital conversion (ADC)).

Claim 16 recites a method corresponding to a network device of claim 10, and is thus similarly rejected.

Claims 17-19 recite subject matter substantially identical to claims 2, 3, and 6, respectively, and are thus similarly rejected.

Allowable Subject Matter
Claims 4, 7, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 and 15 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468